Name: Commission Regulation (EC) No 1835/94 of 26 July 1994 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for the day of 26 July 1994 for trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /18 Official Journal of the European Communities 27. 7. 94 COMMISSION REGULATION (EC) No 1835/94 of 26 July 1994 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for the day of 26 July 1994 for trade with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as last amended by Regulation (EC) No 936/94 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in July and August 1994 ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary where the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas an examination of licence applications lodged for the day of 26 July 1994 shows that the quantities applied for are likely to bring about a serious disturbance of the market for live animals ; whereas, as an interim protective measure, licences should only be issued for up to a given percentage of the quantities applied for and no further certificates issued for the time being, HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences for the following products submitted for the day of 26 July 1994 and notified to the Commission shall be accepted for 60 % for Spain ; 2. further applications may be submitted from 27 July 1994. Article 2 This Regulation shall enter into force on 27 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5 . 1993, p. 10 . (2) OJ No L 107, 28 . 4. 1994, p . 27.